Appellant stresses the claim that the assault and battery ordinance of the city of Dayton, under which he was prosecuted, is invalid for the reason that municipal corporations have authority, under Section 3, Article XVIII of the Constitution, to enact only "local police regulations," whereas the ordinance in question is not such a regulation but is a general police regulation prescribing punishment for a crime.
Municipal corporations of this state have authority to define, by ordinance, the offense of assault and battery and to prescribe punishment therefor. The ordinance in question is a valid enactment. Greenburg v. City of Cleveland, 98 Ohio St. 282,120 N.E. 829; Village of Struthers v. Sokol, 108 Ohio St. 263,140 N.E. 519.
There being no prejudicial error appearing on the record, the judgment is affirmed.
Judgment affirmed.
WEYGANDT, C.J., ZIMMERMAN, STEWART, MIDDLETON, TAFT, MATTHIAS and HART, JJ., concur. *Page 502